Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 5-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170050749 discloses an unmanned aerial vehicle (UAV) can automatically guide itself to the vicinity of a charging station of an automated landing, charging and takeoff system, which then assists with the close-range laser guidance of the UAV in order for it to dock, without the need for landing gear. The dock has locating valleys that help the booms of the UAV to self-align under the force of gravity. Electrical connections are automatically made for data download and charging. A cover may be closed over the UAV during charging. However, ‘749 does not disclose the claims as currently amended.
US 20170283090 discloses systems and methods for swapping a battery assembly between an unmanned aerial vehicle (UAV) and an unmanned aerial vehicle ground station (UAVGS). In particular, systems and methods described herein enable a battery swapping assembly to remove a battery assembly from within the UAV and store the battery assembly within a plurality of battery banks that are linearly arranged within the UAVGS. For example, the battery arm can move along an axis of movement relative to the battery banks to conveniently transfer one or more battery assemblies between the UAV and the battery banks within 
US 20160334785 discloses a control unit for a drone, comprising a protective case, a controller capable of remote operation of the drone and a space configured to receive the drone within said protective case for storage, wherein the drone is contained in its entirety within said protective case. However, ‘785 does not disclose the claims as currently amended.
US 20160001883 discloses systems and methods for autonomously landing an unmanned aerial vehicle (UAV). In particular, systems and methods described herein enable a UAV to land within and interface with a UAV ground station (UAVGS). In particular, one or more embodiments described herein include systems and methods that enable a UAV to conveniently interface with and land within a UAV ground station (UAVGS). For example, one or more embodiments include a UAV that includes a landing base and landing frame that interfaces with a landing housing of a UAVGS. However, ‘883 does not disclose the claims as currently amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859